AO 245B (Rev. 05/15/201B)Judgment in a Criminal Petty Case (Modifled} Page 1 off

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF cALIFoRNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
Danie] Aniva Hernandez CaS€ Nllmber: 3:18-mj-23054-JLB
Michael L leowley

 

Defendant 's A trom?y

REGISTRATION NO. 81455298

  

 

 

 

THE DEFENDANTZ m__”._~. ,“
Pleaded guilty to COUHT(S) 1 Of Complaim souT`H{:'§ai\; §

 

UT'

 

|] Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
|:| The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment! 310 WAIVED |X| Fine: WAIVED

Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, December 10, 2018
Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
'ITED STATES MAGISTRATE JUDGE

 

 

3:18-mj-23054~JLB

